DETAILED ACTION
Response to Amendment
The amendment filed on 04/29/21 has been entered. Claims 2-12, 14-21 remain pending in the application.

Claim Objections
Claims 2, 6, 7-8, 15, 16, 17, 18, 19, 20 are objected to because of the following informalities:
"comprising the steps of:" or “programmed to perform the steps of:”  should be "comprising:" or “programmed to:”  [Claims 2, 6, 7, 15, 16, 17, 18, 19, 20, lines 2, 2, 1, 3, 2, 2, 2, 2, 2];
"storing each instance of the plurality of instances a separate row of data" should be “storing each instance of the plurality of instances in a separate row of data”  [Claim 8, line 12].
Appropriate correction is required. Further, in an effort to practice compact prosecution, each of these limitations has been interpreted similarly as in the provided recommendation for each limitation, above.
                                                                                                                                                                         
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 3 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites the limitation "the dynamic bindings" in line 2. There is insufficient antecedent basis for this limitation in the claims. That is, the claim only mentions “a set of dynamic bindings” in previous limitations. Therefore, it is not clear if this term refers to the set mentioned, another set, or no set at all.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Tattrie (US 2005/0066287) in view of Ng (US 2013/0073521) and further in view of Reinhardt (US 2002/0133476).
Regarding claim 2, Tattrie discloses:
A method for constructing a database configuration, comprising the steps of: creating, by an application server, a document template that defines a user interface at least by ([0030] “Although not required, aspects of the invention are described in the general context of computer-executable instructions, such as routines executed by a general-purpose computer (e.g., a server computer, wireless device, or personal/laptop computer)” [0033] “a typical 
transferring the user interface to a client device at least by ([0033] “An end user 106 accesses the host application 102 via a computer 108, which displays an application interface 110 on a screen or other output device” [0034] “the end user 106 may access the custom components 114 via the computer 108 and application interface 110, as he or she would access the built-in components 104”) and the client device is computer 108 of the end user 106 as shown in Fig. 1;
creating, by the user interface, a … file from the document template; wherein the … file associates input data with a set of dynamic bindings defined by the user interface at least by ([0023] “In some embodiments, drag-and-drop data binding is performed in the context of a software application (e.g., workflow application) having an integrated development environment, or similar environment, thereby allowing the designer to create custom functionality for subsequent use by end users.” [0024] “Upon request of the designer, the software application displays a design layer (e.g., design view) of a software component (e.g., form or web form). The designer may select one or more 
wherein the database includes a … row containing the input data and the set of dynamic bindings; …configuring the database based on…and the set of dynamic bindings at least by ([0058] “Database data objects generally allow a component to attach directly to existing database tables” [0059] “By binding controls of a web form or form to corresponding fields in a database data object, the database variables are loaded to the controls in the web form or form. At the closing of the web form or form, property controls associated with the data object as it resides in the web form or form are then loaded to the data fields of the data source”).
Tattrie fails to explicitly disclose “…a flat file…; populating, by a database server, a database with the flat file in an organizational structure in accordance with the document template; wherein populating the database further includes configuring the database based on the document template and the set of dynamic bindings; …an unstructured row…”
However, Ng teaches the following limitations, ...a flat file…; …the flat file…at least by ([0061] “A ledger identifier 302 identifies the flat file in the flat file database 206. The flat file database 206 can include two or more flat files that represent a general ledger for a particular account.”);
populating, by a database server, a database with the flat file in an organizational structure in accordance with the document template; wherein populating the database with the data includes configuring the database based on document template … at least by ([0059] “metadata such as definitional file 300 and other information is stored in a metadata repository, which may be implemented on database 206 or any other system capable of storing metadata. An embodiment of a definitional file 300, similar to or the same as definition files 210 and/or 212, is shown in FIG. 2. The definitional file 300 includes a mapping between the multidimensional database 208 and the flat file database 206. There can be a definitional file 300 that maps each of several general ledgers 206 to the multidimensional database 208.” [0065] “The metadata repository includes structure definition template metadata in an embodiment. Structure definition template metadata describes pre-formed or “canned” structure types that may be implemented on both the general ledger  a template for generating the structures required in the general ledger 206 the multidimensional database 208 to add a new year to a financial application may be stored in the metadata repository. When a request is made to add a new year, structure metadata is generated based on the “new year” structure definition metadata, changing placeholder information in the template to reflect the year requested by the user in the user interface.” [0098] “A user can input data into a database user 114 for a general ledger 206 stored at a database server 102. For example, a user enters data into a cell of the general ledger 400.” [0108] “The synchronization component 216 can identify the change for the database server 102 and then determine the mapping for the data in step 806. The synchronization component 216 may retrieve a definition file 210 or 212 and read an identifier for the data in either the general ledger 206 or the multidimensional database 208. After finding the identifier, the synchronization component 216 can determine the mapped section in the other database. For example, if the synchronization component 216 identifies the cell identifier 304 in the definitional file 210 for data in the general ledger 206, then, the synchronization component 216 can determine the mapping of the data in the multidimensional database 208 based on the one or more dimension characteristics 308 and/or 310.” [0109] “After determining the mapping, the synchronization component 216 can synchronize the change between the general ledger 206 or the multidimensional database 208 in step 808. Thus, if the change is in the general ledger 206, the synchronization component 216 copies the change to the multidimensional 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Ng into the teaching of Tattrie because both references disclose the processing of documents. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Tattrie to further include the populating of a database with a flat file according to a document template and bindings as in Ng so that custom schemas can be created and stored on the fly.
Tattrie, Ng fail to disclose “…an unstructured row…
However, Reinhardt teaches the above limitation at least by ([0072] “By the described storage of each data set together with its description therefore in case of the database according to the present invention there results no database table with a prescribed structure like in the conventional databases, but rather the sum of all stored data sets results in case of the database according to the present invention in a database table of an arbitrary structure like it is shown in FIG. 4 b with three data sets 400 of arbitrary length. In particular, each field may also contain an arbitrary number of field contents.”) and Fig. 4B shows the data set being stored into rows that each have an arbitrary number of fields (unstructured).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Reinhardt into the teaching of Tattrie, Ng because the references 
As per claim 4, claim 2 is incorporated, Ng further discloses:
further comprising: enclosing the document template within a document that is generated on demand as the document is populated with data; and, storing the document in the database as its it is sent to a server at least by ([0015] “According to one embodiment, when a transaction is processed in the general ledger, it updates both multidimensional database cubes and general ledger relational tables in a single process … Embodiments provide instantaneous access to live BI data, and enable the general ledger to automatically update the general ledger aggregated BI data in real time” [0065] “template for generating the structures required in the general ledger 206 the multidimensional database 208… a template for generating the structures required in the general ledger 206 the multidimensional database 208 to add a new year to a financial application may be stored in the metadata repository.”) and the enclosing of the template as the document is generated is the updating of the general ledger (document) in real time according to the template which is required for generating the structures required in the general ledger.
As per claim 5, claim 2 is incorporated, Tattrie further discloses:
further comprising: providing the document template in a form of a document  at least by ([0033] “The host application 102 in the illustrated embodiment provides a set of “built-in” or default components 104 (e.g., workflow objects, data objects, resource objects, actions, etc.). Examples of such built-in components are web forms and forms, which are illustrated and described with respect to FIGS. 3 and 4, respectively.”) and the document templates in the form of a document are the default web forms.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tattrie (US 2005/0066287) in view of Ng (US 2013/0073521) and Reinhardt (US 2002/0133476) and further in view of Chaturvedi (US 2012/0173998).
As per claim 3, claim 2 is incorporated, Tattrie further discloses: 
further comprising: defining the dynamic bindings in the … file according to user input received through the user interface at a time that the flat file is created at least by ([0026] “After exposing the data resource, the designer drags and drops one or more of the data resource's elements and/or nodes onto the control or other feature associated with the software component. In some embodiments, once the data resource's element or node is dragged and dropped onto the control or other feature, an icon may appear that indicates the control or other feature is bound to the data resource. While dragging and dropping is described herein as the primary user input technique for data binding, one skilled in the art would recognize that other user-friendly input techniques could be used without departing from the scope of the invention, such as “click-and-click,” 
the set of dynamic bindings include a set of document level bindings and a set of element level bindings; and, wherein the set of element level bindings allows a first element to reference a second element at least by ([0054] “Referring to FIG. 5, drag-and-drop data binding is performed in the workflow application using primarily the design view 202. Upon request of the designer, the workflow application displays a web form 502 and exposes XML data objects in the object tree view 504. The designer clicks on the “+” expand 
wherein the set of document level bindings allows a first document to reference a second document at least by ([0043] “A data object view 254 and a resource object view 256 are displayed in FIG. 2B. When a hierarchical folder structure is used, the designer can access child elements and nodes of the folder view by clicking on the “+” expand nodes 218 for each folder.” [0054] “The designer clicks on the “+” expand node of the XML folder in the object tree view 506 to reveal the XML data structure. The designer clicks on the “+” expand node of the XML data object in the object tree view 508 to reveal the XML data object's 
Tattrie, Ng, Reinhardt fail to disclose “…defining the dynamic bindings in the flat file…”
However, Chaturvedi teaches at least by ([0032] “In one implementation of the object map 107 according to the present invention, variants of the GUI object properties are stored in multiple flat files. Each file name would incorporate the version identifier for the corresponding application version. One file stores the details of all of the GUI object properties, i.e., the starting version of the application. The other files store the modifications to the GUI object properties for subsequent versions of the application. In another implementation of the object map according to the present invention, the GUI object properties are stored in one flat file. The starting version of the application, as well as the modifications to the individual GUI object properties for subsequent versions, are stored in the same file.”) and the dynamic bindings are the object map 107.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Chaturvedi into the teaching of Tattrie, Ng, Reinhardt because the .

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tattrie (US 2005/0066287) in view of Billharz (US 2010/0318889) and further in view Gheorghioiu (US 2008/0114802).
Regarding claim 6, Tattrie discloses:
A method for users to create custom documentation applications, comprising the steps of: generating, by an application server, a document template that defines a user interface with a set of dynamic bindings at least by ([0030] “Although not required, aspects of the invention are described in the general context of computer-executable instructions, such as routines executed by a general-purpose computer (e.g., a server computer, wireless device, or personal/laptop computer)” [0033] “a typical environment 100 in which the software facility operates includes a host application 102. For illustrative purposes, the host application 102 in the illustrated embodiment is a workflow application, but the invention may be implemented in the context of almost any type of applications software (drawing software, data organization software, web design software, etc.). The host application 102 in the illustrated embodiment provides a set of “built-in” or default components 104 (e.g., workflow objects, 
generating, by an administration device, a …file from the document template at least by ([0023] “In some embodiments, drag-and-drop data binding is performed in the context of a software application (e.g., workflow application) having an integrated development environment, or similar environment, thereby allowing the designer to create custom functionality for subsequent use by end users.” [0024] “Upon request of the designer, the software application displays a design layer (e.g., design view) of a software component (e.g., form or web form). The designer may select one or more controls or other user interface features to associate with the software component. For example, the control may be a label, button, textbox, checkbox, radio button, combo box, list box, or any other feature configured to display and/or collect data from a user.” [0025] “The software application may also display a data resource selected by the designer (e.g., an XML data object or a database data object) to reveal the data resource's elements and/or nodes. In some embodiments, the data resource's elements and/or nodes may be displayed hierarchically in a tree view or as a list.” [0026] “After exposing the data resource, the designer drags and drops one or more of the data resource's elements and/or nodes onto the control or other feature associated with the software component. In some embodiments, once the data resource's element or node is dragged and dropped onto the control or other feature, an icon may appear that indicates the control or other feature is bound to the data resource. While dragging and dropping is described herein as the primary user input technique for data binding, one skilled in the art would recognize that other user-friendly input techniques could be used without 
receiving, by a client device, a set of input data from the user interface, where each instance of the input data is associated with one or more dynamic bindings of the set of dynamic bindings and is defined at a time that the input data is generated and is stored in the … file at least by ([0058] database tables” [0059] “By binding controls of a web form or form to corresponding fields in a database data object, the database variables are loaded to the controls in the web form or form. At the closing of the web form or form, property controls associated with the data object as it resides in the web form or form are then loaded to the data fields of the data source”);
wherein the set of dynamic bindings is associated with at least one version at least by ([0045] “The designer may create the web form 300 from the design view 202 of the workflow application. The designer places and configures controls (such as Microsoft ASP .NET controls) or other features/user interface components into the web form.” [0059] “By binding controls of a web form or form to corresponding fields in a database data object, the database variables are loaded to the controls in the web form or form. At the closing of the web form or form, property controls associated with the data object as it resides in the web form or form are then loaded to the data fields of the data source”) and the property controls are defined for each instance of a web form (each version) that is designed/customized by a user;
configuring the database so that the … file is stored with the associated one or more dynamic bindings of the set of dynamic bindings at least by ([0058] “Database data objects generally allow a component to attach directly to existing database tables” [0059] “By binding controls of a web form or form to corresponding fields in a database data object, the database variables are loaded to the controls in the web form or form. At the closing of the web form or form, property controls associated with the data object as it resides in the web form or form are then loaded to the data fields of the data source”) and the web form (file) along with the property controls (dynamic bindings) are loaded to the filed of the data source (stored);
Tattrie fails to explicitly disclose “…a flat file…; …the flat file…; sending, from the client device to a database server, the flat file for storage in a data row of a set of data rows; wherein each data row of the set of data rows has a non-predefined structure; and, generating, by the database server, a report from the database related to the flat file”
However, Billharz teaches, …a flat file…; …the flat file…; sending, from the client device to a database server, the flat file for storage in a data row of a set of data rows; wherein each data row of the set of data rows has a non-predefined structure at least by ([0048] “The database 212 is a data structure that stores blocks of web form data. Each of the blocks of web form data in the database 212 results from individual submissions of one or more web forms. The database 212 may be implemented in a wide variety of ways. For example, the database 212 may be implemented as a … a flat file” [0120] “the techniques of this disclosure may be realized as a server computing system comprising a processing unit and a data storage system. The data storage system storing software instructions that, when executed by the processing unit, cause the server computing system to receive a block of web form data from a client computing system.”) and the flat file database for storing the web form documents has a non-predefined structure.
 prior to the effective filing date of the claimed invention to incorporate the teaching of Billharz into the teaching of Tattrie because the references similarly disclose the processing and storing of documents. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Tattrie to further include the storing of the form data in a flat file as in Billharz in order to allow for storage of data with various schemas without conflicts or constraints.
Tattrie, Billharz fail to explicitly disclose “and, generating, by the database server, a report from the database”
However, Gheorghioiu teaches the above limitation at least by ([0023] “These clients may send events to server 104 for storage and/or may use the database to generate reports.”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Gheorghioiu into the teaching of Tattrie, Billharz because one of ordinary skill in the art would want to modify the systems as in the combination of references to further include “a computer implemented method, apparatus, and computer useable program code for moving data from an extensible markup language format to a normalized format [in order to] to generate reports”), Gheorghioiu [0002]).
As per claim 7, claim 6 is incorporated, Tattrie further discloses:
further comprising the steps of: interpreting the … file by evaluating element bindings and document bindings as defined at a time of interpretation; and, displaying the input data as substantially as entered via at the user interface at least by ([0053] “Drag-and-drop XML data binding provides a quick and easy way of binding data from the nodes of an XML data object to the controls in a web form (FIG. 5) or form (FIG. 6). By binding controls of a web form or form to corresponding elements or nodes in an XML data object, the appropriate XML variables are loaded to the controls in the web form or form. At the closing of the web form or form, property controls associated with the data as it resides in the web form or form are then loaded to the XML variables of the data source.” [0054] “Referring to FIG. 5, drag-and-drop data binding is performed in the workflow application using primarily the design view 202. Upon request of the designer, the workflow application displays a web form 502 and exposes XML data objects in the object tree view 504. The designer clicks on the “+” expand node of the XML folder in the object tree view 506 to reveal the XML data structure. The designer clicks on the “+” expand node of the XML data object in the object tree view 508 to reveal the XML data object's elements and/or nodes in a hierarchical structure. The designer drags and drops a selected XML data element or nodes onto a control or other feature associated with the component 510. For example, the control may be a label, button, textbox, checkbox, data, radio button, combo box, list box, etc. As shown in block 512, the designer has dropped an XML data element or node onto a name list box 514, an account list box 516, and an amount list box 518 of the web form. Such actions by the designer result in the workflow application automatically generating the appropriate script or code used to implement the data-bound web 
Billharz further discloses: 
…the flat file… at least by ([0048] “The database 212 is a data structure that stores blocks of web form data. Each of the blocks of web form data in the database 212 results from individual submissions of one or more web forms. The database 212 may be implemented in a wide variety of ways. For example, the database 212 may be implemented as a … a flat file”).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tattrie (US 2005/0066287) in view of Billharz (US 2010/0318889) and further in view of Draper (US 6,581,062).
Regarding claim 8, Tattrie discloses:
a database server that includes a database structure…at least by ([0035] “A data store 120 stores data used in data binding associated with the components (104 and 114) of the host application 102. For example, the data store 120 may be a relational or multidimensional database.” [0045] “The designer may create the web form 300 from the design view 202 of the workflow application. The designer places and configures controls (such as Microsoft ASP .NET controls) or other features/user interface components into the web form.”) and the database server is the data store;
the database server receiving a plurality of instances of a … document; wherein each instance of the plurality of instances is generated from the a user interface defining a document template at least by ([0033] “a typical environment 100 in which the software facility operates includes a host application 102. For illustrative purposes, the host application 102 in the illustrated embodiment is a workflow application, but the invention may be implemented in the context of almost any type of applications software (drawing software, data organization software, web design software, etc.). The host application 102 in the illustrated embodiment provides a set of “built-in” or default components 104 (e.g., workflow objects, data objects, resource objects, actions, etc.). Examples of such built-in components are web forms and forms, which are 
and wherein each instance of the plurality of instances incorporates a set of dynamic bindings fixed by the user interface at least by ([0026] “After exposing the data resource, the designer drags and drops one or more of the data resource's elements and/or nodes onto the control or other feature associated with the software component. In some embodiments, once the data resource's element or node is dragged and dropped onto the control or other feature, an icon may appear that indicates the control or other feature is bound to the data resource. While dragging and dropping is described herein as the primary user input technique for data binding, one skilled in the art would recognize that other user-friendly input techniques could be used without departing from the scope of the invention, such as “click-and-click,” techniques involving double clicking, techniques involving the use of shortcut keys on a 
wherein each instance of the plurality of instances stored is unique at least by ([0045] “The designer may create the web form 300 from the design view 202 of the workflow application. The designer places and configures controls (such as Microsoft ASP .NET controls) or other features/user interface components into the web form.” [0059] “By binding controls of a web form or form to corresponding fields in a database data object, the database variables are loaded to the controls in the web form or form. At the closing of the web form or form, property controls associated with the data object as it resides in the web form or form are then loaded to the data fields of the data source”) and the property controls are defined for each instance of a web form  that is designed/customized by a user (each instance is unique).
Tattrie fails to disclose “a database structure with a non-predefined set of rows; …a flat document; the database server storing each instance of the plurality of instances a separate row of data in the database wherein each separate row of data has an arbitrary structure based on the instance of the plurality of instances; wherein the each instance of the plurality of instances is accessible from a database table”
However, Billharz teaches the following limitaitons, a database structure with a non-predefined set of rows at least by ([0048] “the database 212 may be implemented as a … a flat file”) and the flat file database for storing the web form documents has a non-predefined structure/set of rows;
…a flat document; the database server storing each instance of the plurality of instances a separate row of data in the database wherein each separate row of data has an arbitrary structure based on the instance of the plurality of instances at least by ([0048] “The database 212 is a data structure that stores blocks of web form data. Each of the blocks of web form data in the database 212 results from individual submissions of one or more web forms. The database 212 may be implemented in a wide variety of ways. For example, the database 212 may be implemented as a … a flat file”) and instances of the web form data are stored in a flat file database (wherein each separate row of data has an arbitrary structure).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Billharz into the teaching of Tattrie because the references similarly 
Tattrie, Billharz fail to disclose “wherein the each instance of the plurality of instances is accessible from a database table”
However, Draper teaches the above limitation at least by ([col. 4, lines 30-32] “As illustrated, structured organization 52′ includes four relational tables 62-68.” [col. 8, 35-38] “Web server 702 fulfills the requests, dynamically completing the information pages, retrieving the required data from the structured data storage, using the replacement equivalent structured queries.”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Draper into the teaching of Tattrie, Billharz because the references similarly disclose the processing of XML documents. Consequently, one of ordinary skill in the art would be motivated to further modify the systems as in the combination of references to further include ability to access instances of a document from a database table as in Draper in order to create a consolidated place from which to retrieve the documents.
As per claim 9, claim 8 is incorporated, Tattrie further discloses:
further comprising an online administration portal, connected to the database server, that configures the … document at least by ([0027] “Such actions by the designer result in the software application automatically generating 
Billharz further discloses: 
…a flat document at least by ([0048] “The database 212 is a data structure that stores blocks of web form data. Each of the blocks of web form data in the database 212 results from individual submissions of one or more web forms. The database 212 may be implemented in a wide variety of ways. For example, the database 212 may be implemented as a … a flat file”) and instances of the web form data are stored in a flat file database (wherein each separate row of data has an arbitrary structure).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tattrie (US 2005/0066287) in view of Billharz (US 2010/0318889) and Draper (US 6,581,062) and further in view of WonderHowTo (How to Share Your Favorite Mobile Apps with Your Friends).
As per claim 10, claim 8 is incorporated, Billharz further discloses: 
…the flat document at least by ([0048] “The database 212 is a data structure that stores blocks of web form data. Each of the blocks of web form data in the database 212 results from individual submissions of one or more web forms. The database 212 may be implemented in a wide variety of ways. For example, the database 212 may be implemented as a … a flat file”) and instances of the web form data are stored in a flat file database (wherein each separate row of data has an arbitrary structure).
Tattrie, Billharz, Draper fail to disclose “further comprising a distribution mechanism, connected to the database server, accessible via an administration mechanism, to enable controlled delivery of the … document to a set of targeted recipients designated by the user via from the administration mechanism”
However, WonderHowTo teaches the above limitations at least by ([0002] “On your iOS device, you can share an app directly from the App Store by finding and clicking on the application you want, then scrolling down to "Tell a Friend" 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of WonderHowTo into the teaching of Tattrie, Billharz, Draper because the references similarly disclose the processing of documents. Consequently, one of ordinary skill in the art would be motivated to further modify the systems as in the combination of references to further include the ability to deliver instances of a document to targeted recipients as in WonderHowTo in order so that remote users can utilize the same document without having to create it themselves.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tattrie (US 2005/0066287) in view of Billharz (US 2010/0318889) and Draper (US 6,581,062) and further in view of Evani (US 2008/0189302)
As per claim 11, claim 8 is incorporated, Tattrie, Billharz, Draper fail to disclose “wherein a set of data within the database is collected via from an API”
Evani teaches the above limitation at least by ([0049] “A markup-language document that has nodes organized in a tree structure is parsed (502). For instance, parsing may be achieved by translating the document using a Simple Application Programming Interface (API) for XML (SAX) events”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Evani into the teaching of Tattrie, Billharz, Draper because the references similarly disclose the processing of documents. Consequently, one of ordinary skill in the art would be motivated to further modify the systems as in the combination of references to further include receiving the data within a database from an API as in Evani, which is a very well-known practice in the art.

Claims 12, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tattrie (US 2005/0066287) in view of Billharz (US 2010/0318889) and Draper (US 6,581,062) and further in view of Salessi (US 8,819,335).
As per claim 12, claim 8 is incorporated, Tattrie, Billharz, Draper fail to disclose “wherein a set of data within the database is collected from a set of GPS data” 
However, Salessi teaches the above limitation at least by ([col. 11, lines 40-48] “Referring to FIG.11, in one embodiment, the process of storing unstructured data on the Hadoop™ distributed file system (HDFS) includes three acts. In an act 1105, the data are chopped into multiple data blocks, which are scattered, in an act 1110, over multiple data nodes 820. Metadata for the data geographic information systems (GIS) data,”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Salessi into the teaching of Tattrie, Billharz, Draper because the references similarly disclose the processing of documents. Consequently, one of ordinary skill in the art would be motivated to further modify the systems as in the combination of references to further include data that includes GPS data as in Salessi in order to be able to customize the user’s documents based on their location.
As per claim 14, claim 8 is incorporated, Tattrie, Billharz, Draper fail to disclose " wherein a set of data within the database is geo-location data collected from a mobile device”
However, Salessi teaches the above limitation at least by ([col. 11, lines 40-48] “Referring to FIG.11, in one embodiment, the process of storing unstructured data on the Hadoop™ distributed file system (HDFS) includes three acts. In an act 1105, the data are chopped into multiple data blocks, which are scattered, in an act 1110, over multiple data nodes 820. Metadata for the data blocks are stored, in an act 1115, on the master node. Unstructured data may include social feeds, geographic information systems (GIS) data,”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Salessi into the teaching of Tattrie, Billharz, Draper because the .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tattrie (US 2005/0066287) in view of Billharz (US 2010/0318889) and further in view of Noble (US 8,745,096) and Sammis (US 2005/0185222).
Regarding claim 15, Tattrie discloses:
An apparatus for creating a database, resident on a server, having an unstructured set of rows, using a set of client devices, comprising: a server, in communication with the set of client devices, programmed to perform the steps of: generating, by a processor, first document template that defines a first user interface and a second document that defines a second user interface at least by ([0030] “Although not required, aspects of the invention are described in the general context of computer-executable instructions, such as routines executed by a general-purpose computer (e.g., a server computer, wireless device, or personal/laptop computer)” [0033] “a typical environment 100 in which the software facility operates includes a host application 102. For illustrative purposes, the host application 102 in the illustrated embodiment is a workflow application, but the invention may be implemented in the context of almost any type of applications software (drawing 
receiving a first document, from a first client device, of the set of client devices, generated with from the first user interface including a first user set of interface element bindings; receiving a second document, from the a second client device, of the set of client devices, generated with from the second user interface using second user set of interface element bindings
 at least by ([0027] “Such actions by the designer result in the software application automatically generating the appropriate script or code used to implement the data-bound component for future use. In some embodiments, the software facility provides a script view so that the designer can view or alter the automatically generated script. Likewise, the software facility may provide property information relating to the control or other feature to help the designer check the success of the drag-and-drop data binding. For example, the property information may include information such as the name of the data resource and the path and name of the element or node. From a related property information view, the designer may update, change, or modify the data binding as needed. The designer may also delete the data binding” [0033] “a typical environment 100 in which the software facility operates includes a host application 102. For illustrative purposes, the host application 102 in the illustrated embodiment is a workflow application, but the invention may be implemented in the context of 
generating, by the processor, first … file from the first document using the first user set of interface element bindings; generating, by the processor, a second … file from the second document using the second set of user interface element bindings at least by ([0023] “In some embodiments, drag-and-drop data binding is performed in the context of a software application (e.g., workflow application) having an integrated development environment, or similar environment, thereby allowing the designer to create custom functionality for 

Tattrie fails to disclose “adding, by the processor, first tracking data to the first document; and storing, in a memory, the first document in a first row of the unstructured set of rows; and storing, in the memory, the second document in a second row of the unstructured set of rows; retrieving the first document, by reference to the first user set of interface element bindings and a temporary common format; and, retrieving the second document, by reference to the second user set of interface element bindings and the temporary common format; adding, by the processor, second tracking data to the second document”
However, Billharz teaches and storing, in a memory, the first document in a first row of the unstructured set of rows; and storing, in the memory, the second document in a second row of the unstructured set of rows at least by ([0048] “The database 212 is a data structure that stores blocks of web form data. Each of the blocks of web form data in the database 212 results from individual submissions of one or more web forms. The database 212 may be implemented in a wide variety of ways. For example, the database 212 may be implemented as a … a flat file”) and instances of the web form data are stored in a flat file database (wherein each separate row of data is unstructured).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Billharz into the teaching of Tattrie because the references similarly disclose the processing and storing of documents. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Tattrie to further include the storing of the form data in a flat file as in Billharz in order to allow for storage of data with various schemas without conflicts or constraints.
Tattrie, Billharz fail to disclose “adding, by the processor, first tracking data to the first document; retrieving the first document, by reference to the first user set of interface element bindings and a temporary common format; and, retrieving the second document, by reference to the second user set of interface element bindings and the temporary common format; adding, by the processor, second tracking data to the second document”
However, Noble teaches retrieving the first document, by reference to the first user set of interface element bindings and a temporary common format; and, retrieving the second document, by reference to the second user set of interface element bindings and the temporary common format at least by ([col. 2, lines 16-34, 36-38] “In an embodiment, at least a portion of the processed responses are stored according to a common schema. For instance, information from the responses may be stored in a document utilizing an XML schema, such as the preliminary format discussed above, or a document that stores information using a scripting language structure such as a JavaScript Object Notation (JSON) object… In an embodiment, once the responses are stored according to a common schema, information is provided to the requestor, such as by providing a copy of the document to the requestor. For instance, an HTTP document with JavaScript which includes the information in a JSON format may be sent over communications networks such as the Internet to the requestor.” [col. 6, lines 12-15] “The aggregator 212 in an embodiment is operable to take the document in the semi-structured format and to convert and modify the document into another form which may be more useful for a particular purpose” [cols. 10-11, lines 34-] “As an illustrative example of implementation of an embodiment, the present disclosure may be used in order to provide an interface for obtaining weather data from multiple web services that themselves provide weather data. In this example, the aggregation layer is initialized and 
<bean id=“WeatherServiceBaseServiceCall”

class=“com.webservicedomain.aggregationframework.pipeline.MappedServiceCall”>

<property name=“pipelineConfig”>
<ref bean=“PipelineConfiguration”/>
</property>
<property name=“serviceName” value=“WeatherService”/>
<property name=“errorQuery”
value=“/com/webservicedomain/weatherservice/error.xq”/>

<property name=“parameterMapper”>
<ref bean=“CoralParameterMapper”/>
</property>
</bean>



parent=“WeatherServiceBaseServiceCall”>
<property name=“mapperLocation”
value=“/com/webservicedomain/weatherservice/action.xq”/>

<property name=“hasSideEffects” value=“true”/>
</bean>
<bean id=“WeatherServicePipeline”
class=“com.webservicedomain.aggregationframework.pipeline.AggregationframeworkPipeline”

scope=“request”>
<property name=“aggregationframeworkService”>
<ref bean=“AggregationframeworkService”/>
</property>
<property name=“URIResolver”>
<bean
class=“com.webservicedomain.aggregationframework.pipeline.MappedURIResolver”/>

</property>
<property name=“configuration”>

</property>
<property name=“pipelineComponents”>
<map/>
</property>
</bean>
The following, in an embodiment, are added to the application context in a console-application framework package in a constructor argument of a service configuration map:
<entry key=“WeatherService”>
<ref bean=“WeatherServiceAggregationframeworkServiceConfig”/>
</entry> 
The WeatherServiceConfig, in this example, is defined as follows (also in the aggregation framework package):
<bean id=“WeatherServiceAggregationframeworkServiceConfig”

class=“com.webservicedomain.aggregationframework.AggregationframeworkConfig”>

<property name=“serviceName” value=“WeatherService”/>
<property name=“endPoint” value=“http://weather.webservicedomain.com”/>
<property name=“serviceVersion” value=“2009-03-01”/>
</bean>

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Noble into the teaching of Tattrie, Billharz because the references disclose the processing of documents. Consequently, one of ordinary skill in the art would be motivated to further modify the systems as in the combination of references to further include the retrieving of documents using element bindings and a common format as in Noble in order to simplify document retrieval.
Tattrie, Billharz, Noble fail to disclose “adding, by the processor, first tracking data to the first document; adding, by the processor, second tracking data to the second document”
However, Sammis teaches the above limitations at least by ([0047] “For document integrity, Customers can add tracking data (such as account #, page in set) to each sheet in job.”) and each sheet could be a first or second document.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Sammis into the teaching of Tattrie, Billharz, Noble because the .

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tattrie (US 2005/0066287) in view of Billharz (US 2010/0318889) and Noble (US 8,745,096) and Sammis (US 2005/0185222) and further in view of Arnquist (US 2008/0313650).
As per claim 16, claim 15 is incorporated, Tattrie, Billharz, Noble, Sammis fail to disclose “wherein the server programmed to perform the step of: mapping the first set of interface element bindings and the second set of interface element bindings to the common temporary format”
However, Arnquist teaches the above limitation at least by ([0017] “transform both the information received from the first data provider 112 and the information in the different format provided by the second data provider 114 into a common data format understood by the binding engine 104.” [0018] “The data transform package 116 may contain an extensible style-sheet language transform (XSLT) to transform the data from its original format into a common format recognizable by the binding engine 104.”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Arnquist into the teaching of Tattrie, Billharz, Noble, Sammis 
As per claim 17, claim 16 is incorporated, Arnquist further discloses:
wherein the server programmed to perform the step of: reporting the first set of interface element bindings and the second interface element bindings by using the temporary common format at least by ([0018] “The data transform package 116 may contain an extensible style-sheet language transform (XSLT) to transform the data from its original format into a common format recognizable by the binding engine 104. XSLT is an XML-based language used for the transformation of XML documents, e.g., to convert data between different XML schemas. The original document is not changed; rather, a new document is created based on the content of an existing one.”) and the reporting could be the creation of new documents, for example.
As per claim 18, claim 17 is incorporated, Tattrie further discloses:
wherein the first client device of the set of client devices is programmed to perform the step of: defining the first document template by dragging and dropping a set of user interface widgets at least by ([0046] “When the designer is creating a web form or when an existing web form is displayed in the integrated development environment, the toolbox view 210 may automatically display a web form tab 318 from which the designer can select all the available 
As per claim 19, claim 18 is incorporated, Tattrie further discloses:
wherein the first client device of the set of client devices is programmed to perform the step of: embedding a sub-document within the first document at least by ([0054] “Upon request of the designer, the workflow application displays a web form 502 and exposes XML data objects in the object tree view 504. The designer clicks on the “+” expand node of the XML folder in the object tree view 506 to reveal the XML data structure. The designer clicks on the “+” expand node of the XML data object in the object tree view 508 to reveal the XML data object's elements and/or nodes in a hierarchical structure. The designer drags and drops a selected XML data element or nodes onto a control or other feature associated with the component 510.”).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Tattrie (US 2005/0066287) in view of Billharz (US 2010/0318889) and Noble (US 8,745,096) and Sammis (US 2005/0185222) and Arnquist (US 2008/0313650) and further in view of Glein (US 2006/0225037).
As per claim 20, claim 19 is incorporated, Tattrie, Billharz, Noble, Sammis, Arnquist fail to disclose “wherein the first client device of the set of client devices is programmed to perform the step of: defining the first user set of interface element bindings that to include a date field, a string field, and an image field”
However, Glein teaches the above limitation at least by ([0032] “For example, an application that depends on processing a <Customer> element (i.e., “Customer” markup tag) with a “customer-id” attribute typically would not break if another attribute, such as “last-purchase-date”, was added to the <Customer> element”) and Fig. 4 along with sample segment 9 show that the bindings (XML tags) can include the “last-purchase-date” (date), string name (string), and a background (image).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Glein into the teaching of Tattrie, Billharz, Noble, Sammis, Arnquist because the references similarly disclose the processing and storing of documents. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the defining of interface bindings to include particular fields as in Glein in order to format the bindings so that they are understood by the system in order to avoid potential errors.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Tattrie (US 2005/0066287) in view of Billharz (US 2010/0318889) and Noble (US 8,745,096) and Sammis (US 2005/0185222) and Arnquist (US 2008/0313650) and Glein (US 2006/0225037) and further in view of Ohara (US 2007/0208665).
As per claim 21, claim 20 is incorporated, Tattrie, Billharz, Noble, Sammis, Arnquist, Glein fail to disclose “wherein the client device of the set of client devices is programmed to perform the step of: assigning a set of values to each of the date field, the string field, and the image field” 
However, Ohara teaches the above limitation at least by ([0041] “Typical text 102 and a table 104 are preset in this form 100. The text 102 and the table 104 include therein a plurality of variable fields, to each of which a value is to be assigned in the process of creating an electronic document.”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Ohara into the teaching of Tattrie, Billharz, Noble, Sammis, Arnquist, Glein because the references similarly disclose the processing and storing of documents. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the assigning of values to each field as in Ohara in order to provide expected values with the formatted bindings, which are expected by the system, in order to avoid potential errors.

Response to Arguments
The following is in response to the amendment filed on 04/29/21.

Applicant’s further arguments with respect to the prior art rejections have been considered but do not apply to the mapping provided in the current rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P BARTLETT whose telephone number is (469)295-9085.  The examiner can normally be reached on M-Th 11:30-8:30, F 11-3.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571)272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/WILLIAM P BARTLETT/
Examiner, Art Unit 2169

/MATTHEW ELL/Primary Examiner, Art Unit 2145